t c summary opinion united_states tax_court christopher h kaiser and linda l kaiser petitioners v commissioner of internal revenue respondent docket no 29769-13s filed date christopher h kaiser and linda l kaiser pro sese carlton w king for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal_income_tax respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether linda kaiser’s petitioner’s horse training activity was engaged in for profit within the meaning of sec_183 and whether petitioners are liable for the accuracy-related_penalties under sec_6662 for the years in issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was timely filed petitioners resided in new hampshire the parties agreed in the stipulation of facts to other adjustments determined in the notice_of_deficiency including that petitioners had unreported income of dollar_figure for from state tax refunds petitioners are entitled to itemized_deductions for medical_expenses of dollar_figure and dollar_figure for and respectively and petitioners are entitled to deductions for business use of their home the financial consulting and insurance_business for and in the amounts claimed on petitioners’ form sec_1040 u s individual_income_tax_return for those years during the taxable years in issue petitioner operated a financial consulting and insurance_business from her home the business was identified as kaiser consulting insurance sales petitioner also conducted a horse training activity known as the forty carrot wisdom co before the years in issue petitioner lived in vail colorado she managed a ski shop with approximately employees from through petitioner later moved to new hampshire where she became involved in real_estate and insurance activities during the 1990s petitioner was a sales manager at a multinational financial services company in petitioner decided to start a personal financial planning and insurance_business but her goal was to retire and train hanoverian horses petitioner was a competent dressage rider since petitioner has owned between one and four horses in petitioner’s first foal was able to begin training when it was four years old in petitioner was in a car accident and was unable to walk or ride horses for many months because of this accident petitioner was unable to train her first foal nevertheless at her foal’s first show the foal was named the top horse of the breed in new england in petitioner had almost completely recovered from her accident and began riding again petitioner purchased a couple of carriage horses to train petitioner believed that she could make good money selling the trained carriage horses in petitioner had a more serious car accident and was bedridden for some time petitioner often worked from her bed in and petitioner required three surgical procedures because of the two accidents petitioner did not spend any time with respect to the horse training activity in and spent very little time in the activity in petitioner sent the horses to a professional trainer in north carolina during the winter months in and in 201l petitioner had four horses and gave some dressage lessons before petitioner had bred goats and horses in petitioner decided that she could no longer afford to breed the goats or horses until her income increased because petitioner could not work in her horse training activity after her second accident in she began to create a web site to educate children about animals she posted approximately big_number photos of her horses goats chickens and roosters to the site petitioner’s sister-in-law wrote stories for the web site petitioner initially testified that the horses were boarded in another location because she could not care for them on account of her injuries she later explained that they were boarded only during the winter months for training petitioner believed that the web site would become operational in petitioner estimated that the web site will generate at least dollar_figure in income in petitioner did not keep separate books_and_records for her horse training activity but rather kept track of her horse training expenses on a notepad at some point petitioner had a separate checking account for her horse training activity however she closed the account before the years in issue because the bank required a minimum balance of dollar_figure in the account and she wanted to avoid bank charges during the years in issue petitioner tried to sell her horses but the market had collapsed in and no one wanted to buy them except to turn them into horse meat petitioner also tried to give her horses away a couple of times but none of the people that she felt were competent to care for them had room in their barns petitioner felt that her horses were like her children and she would not give them to anyone that she felt would not properly care for them petitioners’ property including a barn suffered damage from flooding in some repairs to the property were made during the years in issue petitioners attributed amounts incurred for the repairs to the horse training activity the damage from flooding and required repairs also hindered petitioner from conducting her horse training activity during the years in issue from through the gross_receipts and expenses relating to the horse training activity the horse and goat breeding activity and the web site activity were as follows --- --- --- year gross_receipts expenses dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number as indicated petitioner also conducted a financial planning and insurance_business from her home petitioner employed one person in this activity petitioners jointly filed form sec_1040 for the year sec_2010 and sec_2011 petitioners reported gross_receipts from the financial planning and insurance_business of dollar_figure and dollar_figure respectively for each of the tax years in issue petitioners reported on a separate schedule c profit or loss from business the losses from the horse training activity petitioners netted the profit from the financial planning and insurance_business against the losses claimed from the horse training business as business income or loss on the form sec_1040 for and respondent disallowed deductions for the claimed losses from the horse training activity respondent does not question substantiation of the amounts claimed but asserts that deductions for the claimed losses should be disallowed because the horse training activity was not engaged in for profit within the meaning of sec_183 petitioners dispute respondent’s determination discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have not asserted that the burden_of_proof should shift or presented any evidence that it should we conclude that petitioners have the burden_of_proof in this matter the deductibility of a taxpayer’s expenses attributable to an income- producing activity depends upon whether that activity was engaged in for profit see sec_162 sec_183 sec_212 sec_162 provides that a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business sec_212 provides for a deduction for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_183 and b specifically precludes deductions for activities not engaged in for profit except to the extent of the gross_income derived from such activities for example deductions are not allowable for activities that a taxpayer carries on primarily as a sport as a hobby or for recreation sec_1 a income_tax regs for a taxpayer’s expenses in an activity to be deductible under sec_162 or sec_212 and not subject_to the limitations of sec_183 the taxpayer must show that he engaged in the activity with an actual and honest objective of making a profit 91_tc_371 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir hastings v commissioner tcmemo_2002_310 although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be actual and honest dreicer v commissioner t c pincite sec_1_183-2 income_tax regs whether a taxpayer has an on these facts the expense deductions would not be allowable without regard to whether petitioner’s horse training activity is engaged in for profit under sec_183 actual and honest profit objective is a question of fact to be resolved from all the relevant facts and circumstances hulter v commissioner t c pincite hastings v commissioner tcmemo_2002_310 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent see dreicer v commissioner t c pincite sec_1_183-2 income_tax regs the taxpayer bears the burden of establishing the requisite profit objective see rule a 94_tc_41 hastings v commissioner tcmemo_2002_310 regulations promulgated under sec_183 provide the following nonexclusive list of factors which normally should be considered in determining whether an activity was engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount petitioner is not entitled to a presumption that her horse training activity was engaged in for profit under sec_183 for either year in issue because she has not presented evidence that gross_income from her horse training activity exceeded deductions for any two years in the period of seven consecutive taxable years ending with either the first or second of the years in issue of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no single factor nor the existence of even a majority of the factors is controlling but rather it is an evaluation of all the facts and circumstances in the case taken as a whole that is determinative 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs this case does not warrant an exhaustive discussion of the factors listed in the regulations there is little evidence in this record that petitioner operated the horse training activity in a businesslike manner there is nothing in this record which reflects petitioner’s business plan or how she intended to make a profit while petitioner may have hoped to generate income from her horse training activity there is no information as to how her receipts compare with her expenses petitioner had years of losses generated by the horse training activity and acknowledged that she had no gross_income for and very little gross_income for she spent little if any time in the horse training activity in the years in issue in those same years petitioner operated her financial planning and insurance_business and generated substantial gross_receipts petitioner used the losses of the horse training activity to offset income from the financial planning and insurance_business petitioner had owned horses before engaging in the horse training activity and acknowledged that she considered her horses to be like her children no doubt she experienced personal pleasure in owning her horses petitioner had a consistent history of little to no gross_income in the horse training activity while petitioner clearly has some level of business acumen in the operation of her financial planning and insurance_business she did not carry over these practices to the horse training activity we are satisfied from a careful review of this record that there is not sufficient evidence which would lead the court to believe that petitioner engaged in the horse training activity with the actual and honest objective of making a profit respondent’s determination in this regard is sustained accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement is an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent determined the accuracy-related_penalty for each year was due to negligence or a substantial_understatement_of_income_tax respondent has satisfied his burden the record reflects that petitioners failed to report income from state tax refunds for petitioner also failed to provide evidence that she operated the horse training activity with the intent to make a profit in addition the underpayments of tax are the result of substantial understatements of income_tax for and because the understatements of dollar_figure and dollar_figure respectively exceed dollar_figure which is greater than of the tax required to be shown on the returns accordingly because respondent has met his burden of production petitioners must come forward with persuasive evidence that the accuracy-related_penalties should not be imposed with respect to the underpayments because they acted with reasonable_cause and in good_faith see sec_6664 rule a higbee v commissioner t c pincite petitioners offered no evidence to show that there was reasonable_cause for their failure to report the income_tax refunds neither have they demonstrated that they acted with reasonable_cause and in good_faith with respect to reporting the horse training activity as an activity that was engaged in for profit therefore the in the notice_of_deficiency respondent allowed itemized_deductions for medical_expenses of dollar_figure and dollar_figure for and respectively respondent’s concession to allow itemized_deductions for medical_expenses of dollar_figure and dollar_figure for and respectively would not reduce the understatement of income_tax below dollar_figure for either year the amounts required to be shown on the returns for and were dollar_figure and dollar_figure respectively court sustains respondent’s determination of accuracy-related_penalties under sec_6662 for tax_year sec_2010 and sec_2011 we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
